EXHIBIT 10.3




















THE NEW YORK TIMES COMPANY
SAVINGS RESTORATION PLAN


























Effective as of January 1, 2010
Amended January 1, 2011
Amended and Restated January 1, 2014
Amended and Restated February 19, 2015




--------------------------------------------------------------------------------



THE NEW YORK TIMES COMPANY
SAVINGS RESTORATION PLAN
Amended and Restated as of February 19, 2015
INTRODUCTION


The New York Times Company (the “Company”) previously established The New York
Times Company Savings Restoration Plan (the “Plan”) effective as of January 1,
2010 for the benefit of certain of its Employees.
The Company maintains The New York Times Companies Pension Plan (the “Pension
Plan”), The New York Times Company Supplemental Executive Retirement Plan (“SERP
I”) and The New York Times Company Executive Unfunded Pension Plan II (“SERP
II”) for the benefit of certain of its employees. Effective December 31, 2009,
benefit accruals under the Pension Plan, SERP I and SERP II were frozen. The
Excess Contributions provided under the Plan are the Basic Contributions that
cannot be provided under The New York Times Companies Supplemental Retirement
and Investment Plan (“SRIP”) as a result of the Section 401(a)(17) Limit or the
Section 415 Limit, or deferrals to The New York Times Company Deferred Executive
Compensation Plan (“DEC”).
The Plan has been previously amended to change the frequency with which interest
is credited to Participant’s Accounts, and to clarify the timing of
distributions of amounts credited to Participant Accounts after their
Termination from Employment. The Plan was amended and restated, effective as of
January 1, 2014, to incorporate these prior amendments and to reflect the
Company’s desire to change the formula for calculating the Excess Contributions
credited to Participant Accounts.



1

--------------------------------------------------------------------------------



The Plan is again being amended and restated, effective as of February 19, 2015,
to clarify the Plan’s provisions regarding the Company’s delegation of authority
with regard to the amendment, merger or termination of the Plan in accordance
with the Board of Directors resolution renewing and clarifying its delegation of
authority to the Compensation Committee.
The Plan is intended to be an unfunded deferred compensation plan maintained for
a select group of management or highly compensated employees.
The Plan is intended to comply in all respects with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”). The Plan shall be interpreted and
administered, to the extent possible, in a manner consistent with the foregoing
statement of intent.



2

--------------------------------------------------------------------------------



ARTICLE I
DEFINITIONS
1.1    “Account” means the bookkeeping account established under the Plan for
each Participant. A Participant’s Account shall include his Excess Contributions
and gains/losses attributable thereto.
1.2    “Basic Contribution” shall have the meaning as such term has under the
SRIP.
1.3    “Beneficiary” or “Beneficiaries” means the person or persons designated
as such by a Participant.
1.4    “Board of Directors” means the Board of Directors of the Company.
1.5    “Change of Control” shall be deemed to have occurred if:


(a)
A “person” or “group” within the meaning of Section 13(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) other than a Permitted Holder shall
have obtained the right or ability by voting power, contract or otherwise to
elect or designate for election at least a majority of the Board of Directors;
or

(b)
Consummation of any share exchange, consolidation or merger of the Company
pursuant to which the Company’s common stock will be converted into cash,
securities or other property or any sale, lease or other transfer in one
transaction or a series of transactions of the consolidated assets of the
Company and its subsidiaries substantially as an entirety to any “person” or
“group” within the meaning of Section 13(d) of the Exchange Act, other than one
of the Company’s subsidiaries; provided, however, that any such share exchange,
consolidation or merger will not be a Change of Control if holders of the
Company’s common stock immediately prior to such transaction collectively own,
directly or indirectly, more than 50% of all classes of common equity of the
continuing or surviving corporation or transferee or the parent thereof
immediately after such transaction in substantially the same proportion as such
ownership immediately prior to such share exchange, consolidation or merger.



For purposes of this Section 1.5 of the Plan, “Permitted Holders” shall mean any
descendant (or any spouse thereof) of Iphigene Ochs Sulzberger (collectively,
the “Family Members”) or any beneficiary or trustee (as the same may change from
time to time) of a trust over 50% of the individual beneficiaries of which are
Family Members.
1.6    “Code” means the Internal Revenue Code of 1986, as amended.
1.7    “Company” means The New York Times Company.



3

--------------------------------------------------------------------------------



1.8    “Compensation” shall mean a Participant’s regular cash compensation
received in any Plan Year from the Company without regard to the Section
401(a)(17) Limit, including base salary and any bonuses and sales commissions
but excluding overtime pay, any other additional compensation, or any
contributions to this or any other pension, profit-sharing, stock bonus or other
plan of compensation. Notwithstanding the foregoing, “Compensation” shall also
include deferrals to the DEC and amounts which the Company contributes to a plan
on behalf of a Participant pursuant to a salary reduction agreement and which
are not includible in the Participant’s gross income under Section 125,
402(e)(3), 402(h) and 403(b) of the Code.
1.9    “Compensation Committee” means the committee appointed by the Board of
Directors of the Company.
1.10    “Disability” shall have the same meaning as such term has under the
SRIP.
1.11    “EMC” means the ERISA Management Committee appointed by the Compensation
Committee.
1.12    “Employee” means an employee of the Company. Independent contractors and
leased employees (as defined under Section 414(n) of the Code) shall not be
treated as Employees under the Plan.
1.13    “Excess Contribution” means the amount that is credited to a
Participant’s Account pursuant to Section 3.1 of the Plan.
1.14    “Participant” means an Employee who satisfies the eligibility
requirements of Article II of the Plan.
1.15    “Plan” means The New York Times Company Savings Restoration Plan.
1.16    “Plan Year” means each twelve (12) consecutive month period commencing
each January 1 and ending on the following December 31.



4

--------------------------------------------------------------------------------



1.17    “Retirement” shall have the same meaning as such term has under the
SRIP.
1.18     “Section 401(a)(17) Limit” means the limit on compensation imposed by
Section 401(a)(17) of the Code.
1.19     “Section 415 Limit” means the limit on contributions under the SRIP
Plan imposed by Section 415 of the Code.
1.20    “Separation from Service” shall occur when a Participant dies, retires,
or otherwise has a Termination from Employment with the Company.
1.21    “SRIP” means The New York Times Companies Supplemental Retirement and
Investment Plan.
1.22    “Surviving Spouse” means the person to whom the Participant is married
on the date on which benefits commence (or at his death, if earlier).
1.23    “Termination from Employment” shall occur on the date that the
Participant ceases to be employed by the Company and all members of the
Company’s controlled group of corporations for any reason other than death.
Whether a Termination from Employment has occurred shall be based on the facts
and circumstances and determined in accordance with Section 409A of the Code.
1.24    “Year of Eligibility Service” shall have the same meaning as such term
has under the SRIP.
1.25    “Year of Vesting Service” shall have the same meaning as such term has
under the SRIP.
1.26    For the purposes of this Plan, unless the context requires otherwise,
the masculine includes the feminine, the singular the plural, and vice-versa.



5

--------------------------------------------------------------------------------



ARTICLE II
PARTICIPATION
An Employee who is a participant in SERP I or SERP II on December 31, 2009 shall
become a Participant in the Plan on January 1, 2010.
Any other Employee shall become a Participant in the Plan on the last day of the
Plan Year in which the following criteria are satisfied:


(a)
The Employee is a participant in the SRIP;

(b)
The Employee is a highly-compensated employee or a member of a select group of
management;

(c)
The Employee completes one Year of Eligibility Service; and

(d)
Either

(i)
The Employee’s Compensation exceeds the limit under Section 401(a)(17) of the
Code for the Plan Year;

(ii)
The Employee’s annual additions under the SRIP exceed the limit under Section
415 of the Code for the Plan Year; or

(iii)
The Employee defers a portion of his compensation to the DEC for the Plan Year;

provided, however, that, effective January 1, 2014, an Employee shall become a
Participant in the Plan on the last day of the Plan Year in which the criteria
listed in (a), (b), (c), and (d)(i) are satisfied.



6

--------------------------------------------------------------------------------



ARTICLE III
EXCESS CONTRIBUTIONS
3.1    Amount of Excess Contribution. For each Plan Year, a Participant’s
Account shall be credited with an Excess Contribution equal to 3% of the
Participant’s Compensation less the amount of Basic Contributions made to the
SRIP on the Participant’s behalf. Effective for each Plan Year beginning on or
after January 1, 2014, a Participant’s Account shall be credited with an Excess
Contribution equal to 6% of the Participant’s Compensation in excess of the
Section 401(a)(17) Limit in effect for such Plan Year.
With respect to the Plan Year that an Employee first becomes a Participant in
the Plan, the amount credited to his Account shall be based on his Compensation
earned on and after the date he completes one Year of Eligibility Service.
If a Participant incurs a Separation from Service during the Plan Year, no
amount shall be credited to his Account for such Plan Year unless the Separation
from Service is on account of his death, Disability or Retirement. If the
Participant incurs a Separation from Service on account of death, Disability or
Retirement, the amount credited to his Account under this Section 3.1, if any,
shall be based on his Compensation through the date he incurs a Separation from
Service.
The Company shall credit a Participant’s Account, including the Account of a
Participant who incurs a Separation from Service on account of death, Disability
or Retirement during the Plan Year, as soon as administratively practicable
following the end of the Plan Year.
3.2    Interest. A Participant’s Account shall be credited with interest daily
based on the yield of the Barclays Capital Long Credit index as of the last
business day in October of the preceding Plan Year or based on such successor
index as may be selected by the EMC.



7

--------------------------------------------------------------------------------



ARTICLE IV
VESTING, BENEFIT AMOUNT AND PAYMENT
4.1    Vesting. A Participant shall vest in his Account in accordance with the
following schedule:


Years of Vesting Service
Vesting Percentage
1 Year of Vesting Service
40%
2 Years of Vesting Service
55%
3 Years of Vesting Service
70%
4 Years of Vesting Service
85%
5 or More Years of Vesting Service
100%



Notwithstanding the foregoing, a Participant who incurs a Separation from
Service on account of death, Disability or Retirement, or attains age 65 while
employed, shall become 100% vested in his Account upon such Separation from
Service.
Notwithstanding the foregoing, upon a Change of Control, all Participants shall
become 100% vested in their Accounts.
4.2    Payment Upon Termination From Employment. Upon a Participant’s
Termination from Employment, his vested Account shall be paid to him in a lump
sum within 90 days following the date of the Participant’s Termination from
Employment.
Notwithstanding anything in the Plan to the contrary, if the Participant is
determined by the Compensation Committee, or its delegee, to be a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, payment of
such Participant’s benefit shall be delayed to the extent necessary to comply
with Section 409A of the Code. In the event payment of the Participant’s benefit
is delayed, the Participant’s Account shall continue to be credited with
interest in accordance with Section 3.2 until the date of distribution.



8

--------------------------------------------------------------------------------



In the event that a Participant’s Account is credited with an Excess
Contribution under Section 3.1 after his Account is distributed to him, such
Excess Contribution plus interest thereon shall be paid to the Participant
within 90 days following the date on which the Excess Contribution is credited
to his Account.
4.3    Payment Upon Death. If a Participant dies before his Account is paid, his
Account shall be paid to his Beneficiary in a lump sum. The lump sum payment to
the Participant’s Beneficiary shall be made within 90 days of the Participant’s
death. In the event that a Participant dies and his Account is credited with an
Excess Contribution under Section 3.1 after his Account is distributed to his
Beneficiary, such Excess Contribution plus interest thereon shall be paid to the
Participant’s Beneficiary within 90 days following the date on which the Excess
Contribution is credited to his Account.



9

--------------------------------------------------------------------------------



ARTICLE V
Payee Designation
5.1    Beneficiaries. A Participant shall have the right, at any time, to
designate any person or persons as Beneficiary (both primary and contingent) to
whom payment under the Plan shall be made in the event of the Participant death
in the manner prescribed by the EMC. If a Participant fails to designate a
Beneficiary or if every person designated as Beneficiary predeceases the
Participant or dies prior to complete distribution of the Participant’s Account,
then the Participant’s Account shall be paid to his Surviving Spouse, or if
there is no Surviving Spouse, to his estate.
5.2    Payments on Behalf of Persons Under Incapacity. In the event that any
amount becomes payable under the Plan to a person who, in the sole judgment of
the EMC, is considered by reason of physical or mental condition to be unable to
give a valid receipt therefore, the EMC may direct that such payment be made to
any person found by the EMC, in its sole judgment, to have assumed the care of
such person. Any payment made pursuant to such determination shall constitute a
full release and discharge of any and all liability of the EMC and the Company
under the Plan.



10

--------------------------------------------------------------------------------



ARTICLE VI
Administration
6.1    Committee. The EMC shall be responsible for the administration of the
Plan. The members of the EMC shall serve without compensation.
6.2    Responsibilities and Powers of the EMC. The Plan shall be administered by
the EMC. The EMC may adopt rules and regulations to assist it in the
administration of the Plan and may appoint and/or employ individuals to assist
it in the administration of the Plan and any other agents it seems advisable,
including legal and actuarial counsel. In addition, the EMC may, it is
discretion, delegate any of its authority, duties and responsibilities hereunder
to any other individual or individuals.
6.3    Indemnification. The individuals serving on the EMC shall, except as
prohibited by law, be indemnified and held harmless by the Company from any and
all liabilities, costs, and expenses (including legal fees), to the extent not
covered by liability insurance arising out of any action taken by any individual
of the EMC with respect to this Plan, unless such liability arises from the
individual’s claim for such individual’s own benefit, the proven gross
negligence, bad faith, or (if the individual had reasonable cause to believe
such conduct was unlawful) the criminal conduct of such individual. This
indemnification shall continue as to an individual who has ceased to be a member
of the EMC and shall inure to the benefit of the heirs, executors and
administrators of such an individual.
6.4    Claims and Review Procedure. If any Participant, Beneficiary or other
properly interested party is in disagreement with any determination that has
been made under the Plan, a claim may be presented, but only in accordance with
the procedures set forth herein.


(a)
Original Claim. Any Participant, Beneficiary or other properly interested party
may, if he/she so desires, file with the EMC, or its delegee, a written claim
for benefits or a determination under the Plan. Within ninety (90) days after
the




11

--------------------------------------------------------------------------------



filing of such a claim, the EMC, or its delegee, shall notify the claimant in
writing whether the claim is upheld or denied in whole or in part or shall
furnish the claimant a written notice describing specific special circumstances
requiring a specified amount of additional time (but not more than one hundred
eighty (180) days from the date the claim was filed) to reach a decision in the
claim. If the claim is denied in whole or in part, the EMC, or its delegee,
shall state in writing:
(i)
The reasons for the denial;

(ii)
The references to the pertinent provisions of this Plan on which the denial is
based;

(iii)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv)
An explanation of the claims review procedure set forth in this section.

(b)
Claim Review Procedure. Within sixty (60) days after receipt of notice that a
claim has been denied in whole or in part, the claimant may file with the EMC a
written request for a review and may, in conjunction therewith, submit written
issues and comments. Within sixty (60) days after the filing of such a request
for review, the EMC shall notify the claimant in writing whether, upon review,
the claim was upheld or denied in whole or in part or shall furnish the claimant
a written notice describing specific special circumstances requiring a specified
amount of additional time (but not more than one hundred twenty (120) days from
the date the request for review was filed) to reach a decision on the request
for review.

(c)
General Rules.

(i)
No inquiry or question shall be deemed to be a claim or a request for a review
of a denied claim unless made in accordance with the foregoing claims procedure.
The EMC may require that any claim for benefits and any request for a review of
denied claim be filed on forms to be furnished by the EMC upon request.

(ii)
All decisions on claims and on requests for a review of denied claims shall be
made by the EMC. The EMC, from time to time, may request from employees other
than members of the EMC information that is relevant to the Participant’s claim
or request for review. The decisions of the EMC shall be final, binding and
conclusive upon all persons.

(iii)
The decision of the EMC on a claim and on a request for a review of a denied
claim shall be served on the claimant in writing. If a decision or notice is not
received by a claimant within the time specified, the claim or request for a
review of a denied claim shall be deemed to have been denied.




12

--------------------------------------------------------------------------------



(iv)
Prior to filing a claim or a request for a review of a denied claim, the
claimant or the claimant’s representative shall have a reasonable opportunity to
review a copy of this Plan and all other pertinent documents in the possession
of the Company and the EMC.




13

--------------------------------------------------------------------------------



ARTICLE VII
Miscellaneous
7.1    Benefits Payable by the Company. All benefits payable under this Plan
constitute an unfunded obligation of the Company. Payments shall be made, as
due, from the general funds of the Company. At its discretion, the Company may
establish one or more grantor trusts and/or insurance contracts for the purpose
of providing for payment of benefits under the Plan. Such trusts shall be
irrevocable, but the assets thereof shall be subject to the claims of the
Company’s creditors. Benefits paid to the Participant from any such trust or
insurance contract shall be considered paid by the Company for purposes of
meeting the obligations of the Company under the Plan.
7.2    Amendment or Termination. The Compensation Committee may, in its sole
discretion, amend, merge or terminate this Plan at any time or from time to
time, in whole or in part, provided; however, that effective February 19, 2015
the Compensation Committee delegates its authority to amend the Plan to the EMC
if the amendment is (i) administrative in nature; (ii) required by law; or (iii)
projected not to require an increase in costs in excess of $2.5 million per
calendar year. However, no amendment or suspension of the Plan will affect a
retired Participant’s right or the right of a retired Participant’s Beneficiary
to receive a benefit in accordance with the terms of the Plan.
7.3    Status of Employment. Nothing herein contained shall be construed as
conferring any rights upon any Participant or any person for a continuation of
employment, nor shall it be construed as limiting in any way the right of the
Company to discharge any Participant or to treat him without regard to the
effect which such treatment might have upon the rights of the Participant or any
other person to a payment or a benefit under the Plan.



14

--------------------------------------------------------------------------------



7.4    Successors and Assigns. The Plan shall be binding on the Company and its
successors and assigns. In furtherance of the foregoing, the Company may assign
its obligations to make payments under this Plan to any successor to all or
substantially all of the Company’s business.
7.5    Inalienability of Benefits. The right of any person to any benefit or
payment under the Plan shall not be subject to voluntary or involuntary
transfer, alienation or assignment, and, to the fullest extent permitted by law,
shall not be subject to attachment, execution, garnishment, sequestration or
other legal or equitable process. In the event a person who is entitled to
receive a benefit under the Plan attempts to assign, transfer or dispose of such
right, or if an attempt is made to subject said right to such process, such
assignment, transfer or disposition shall be null and void.
7.6    Governing Law. Except to the extent preempted by federal law, the
provisions of the Plan will be construed according to the laws of the State of
New York.







15